Citation Nr: 0945261	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulceration of the skin of the left great toe.

2.  Entitlement to service connection for left ankle.

3.  Entitlement to service connection for arthritis of the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Naval 
Reserves from November 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2009, the Veteran testified at a Board hearing 
before the undersigned.  A transcript is of record.  At this 
hearing, the Veteran submitted two pieces of evidence, 
specifically a written timeline authored by the Veteran and a 
"buddy statement" from a fellow service member.  With this 
evidence, the Veteran submitted a written waiver of RO 
review.

Reviewing the claims file, in a July 2009 letter, the RO 
indicated that it was working on the Veterans claims for a 
non-service connected pension and claims for service 
connection for: pes planus (also claimed as flat feet); 
fractured toes and bones of the right foot; and chronic 
cellulitis (colonized).  The record of evidence does not 
indicate that the RO has adjudicated these claims.  As such, 
they are not in appellate status at this time.

The Board notes that the record of evidence contains 
additional informal claims for service connection not 
adjudicated by the RO.  In statements throughout the record, 
the Veteran claimed that an accident caused injuries 
including fractured toes and bones in his left foot and his 
right ankle.  Moreover, the Veteran has claimed, at various 
points throughout the record, that his foot and ankle 
disorders were secondary to a congenital pes planus disorder, 
aggravated during service.  As such, the Board hereby refers 
the claims for service connection for a left foot disorder, 
on both a direct and indirect basis; and a right ankle 
disorder, secondary to pes planus, to the RO for appropriate 
development.  If the Veteran has any other claims that he 
wishes to file, he should do so by writing the RO, specifying 
the nature of the disorder claimed and the basis, either 
direct or secondary due to a service-connected disorder.

The issues of service connection for a left ankle disorder, 
ulceration of the skin of the left great toe and arthritis of 
the right leg are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1990 rating decision denied service 
connection for ulceration of the skin of the left great toe.

2.  The evidence associated with the claims file subsequent 
to the April 1990 rating decision relates to unestablished 
facts necessary to substantiate the claim for service 
connection for ulceration of the skin of the left great toe, 
is not cumulative or redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1990 RO decision, which denied the claim of 
entitlement of service connection for ulceration of the skin 
of the left great toe, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for ulceration of the skin of 
the left great toe.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below reopens the claim for 
service connection, the need to discuss the VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated with respect to this 
aspect of the appeal.  

II.  New and Material Evidence

a.  Factual Background.  As noted above, in an April 1990 RO 
decision, the RO denied the claim of entitlement of service 
connection for ulceration of the skin of the left great toe.  
In this case, the RO has adjudicated the merits of the 
Veteran's claim of entitlement to service connection for a 
skin ulceration of the great left toe.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

The Veteran essentially contends that his skin ulceration of 
the left great toe is related to an in-service foot injury.  
The evidence of record in this matter consists of service 
treatment records, VA treatment records, and statements from 
the Veteran and a fellow service member.  As will be 
explained below, the Board finds sufficient evidence to allow 
for the reopening of the claim for service connection.  As 
such, the Board will only briefly summarize the pertinent 
evidence.  

Reviewing the service treatment records, in a June 1962 
service pre-enlistment medical examination report, the 
examiner did not note any abnormality involving the Veteran's 
lower extremities.  In a contemporaneous report of his 
medical history, the Veteran did not report that he currently 
or had ever had any abnormality involving the lower 
extremities.  The record of evidence contains two copies of 
these documents.  In one set of documents, the Veteran's 
birth year is listed, in type, as 1944.  In the other set, 
the birth year has been altered, using a pen, to read 1945.  

In a June 1962 service treatment record, the examiner at the 
U.S. Naval Reserve Training Center in Las Vegas, Nevada, 
indicated that the Veteran was not examined on that date, but 
indicated that he was to be discharged without a physical 
examination.

In a July 1962 service treatment record, the examiner noted 
that the Veteran reported to the U.S. Naval Training Center 
in San Diego, California, without a health record.  

In an August 29, 1963, service treatment record, the examiner 
noted that the Veteran reported to sick call with a swollen 
left great toe.  The Veteran reportedly indicated that his 
shoes had been rubbing the toe.  He was placed on no duty for 
48 hours, ordered to hot soak the foot five times per day, to 
keep it elevated, and to take medication.  A notation 
indicates that this record was sent to the 7206th USAF 
Dispensary in Athens, Greece from the Medical Department, US 
Navy MCB Six; FPO NY, NY.  

In an August 31, 1963, service treatment record, the Veteran 
reportedly indicated having a six-day history of a swollen, 
erythamatous right great toe.  The examiner stated that, two 
days prior, the Veteran began to tell officials about 
tenderness and pain.  Upon examination, the examiner noted 
that the Veteran had a grossly swollen great toe, exuding 
yellow pus from a small opening on the dorsal surface of the 
toe beyond the first metatarsal joint.  The pus appeared 
similar to staphylococcal exudates.  The examiner advised 
hospitalization; elevation of the foot with bedrest; 
supervision of soaks; X-rays to rule out bone involvement; 
examining the exudate; possible change of antibiotics; and 
possibility of more extensive drainage.  The record is listed 
as coming from the 7206th Dispensary Class "A"; APO 223; New 
York, NY.  

In a service treatment record, specifically a clinical cover 
sheet, the examiner noted that the Veteran was treated at 
7206th Dispensary Class "A"; APO 223; New York, NY, from 
August 31, 1963 to September 5, 1963 for ulceration of the 
skin of the left great toe. 

Subsequent service treatment records do not include any 
notation regarding diagnosis or treatment for any disorder of 
the lower extremities. 
 
In a June 1964 service medical examination report, the 
examiner did not note any abnormality involving the Veteran's 
lower extremities.  In a contemporaneous report of his 
medical history, the Veteran did not report that he currently 
or had ever had any abnormality involving the lower 
extremities.

In an October 1965 service discharge medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's lower extremities.  In a contemporaneous report 
of his medical history, the Veteran did not report that he 
currently or had ever had any abnormality involving the lower 
extremities.

Reviewing the lay evidence submitted since the April 1990 
rating decision, the Veteran has issued statements and 
testimony regarding an incident in service he believes caused 
his left great toe disorder.  He claimed that, in August of 
1963, he was stationed with the "Seabees" in Greece, 
working on a secret project involving setting up satellites 
for the Voice of America and submarine communication.  While 
working on this project, he was attempting to lay a 500-foot 
pound pipe when the end of the pipe slipped and dropped on 
his feet.  He has indicated that this injury injured his 
feet, by crushing of the ends of his steel-toed boots.  He 
noted that he did not believe the injury to be serious until 
he entered sick bay a few days later when it was noted that 
the toes were lacerated due to his crushed boots.  He 
indicated that he subsequently was hospitalized for five days 
at Athens Air Force Base, where his wounds were bound, X-rays 
were taken, and he was given crutches.  The Veteran also has 
repeatedly indicated that he spent the remainder of service 
assigned to "light duty" positions that would not require 
much manual labor due to his feet.

In a July 2009 statement, a fellow service member indicated 
that he was with the Veteran during service.  He indicated 
that he remembered an in-service incident during which a pipe 
crushed both of the Veteran's feet.  He stated that, at the 
time of the incident, he and the other service members did 
not believe that the injury was serious.  However, the next 
time he saw the Veteran, he was on crutches with both feet 
and ankles wrapped in bandages.  He said that, although the 
Veteran was a plumber, for the rest of his time in service, 
the Veteran was given light duty jobs due to his feet.

Reviewing the medical evidence currently of record, the Board 
notes that, in a March 2006 private treatment record, the 
examiner noted that the Veteran sprained his left ankle while 
in service in 1963 or 1964 and since then had developed, 
amongst other disorders, some ulceration of the leg and foot.  
Subsequent treatment records indicate further ulcerations of 
the foot and leg.  Other treatment records also note chronic 
ulcerations of the Veteran's left foot.  

b.  Law and Regulations.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  38 
U.S.C.A. § 7105.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, the VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Analysis.  As noted in the remand below, the Board finds 
that the March 2006 private examiner record is flawed and, as 
such, is not sufficient evidence of a nexus between an in-
service injury and a current disorder of the left toe to 
allow for service connection.  However, the Board notes that 
the medical evidence and the lay statements submitted since 
the April 1990 rating decision are new, in that they have not 
been previously submitted and are material, in that they 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, they are neither cumulative nor redundant 
of the evidence of record at the time of the April 1990 
rating decision denying the claim and raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  Accordingly, the evidence is new and material and 
the claim of entitlement to service connection for ulceration 
of the skin of the left great toe must be reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for ulceration of the skin 
of the left great toe is reopened.  


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9. 

The Board notes that, in statements throughout the record, 
the Veteran has contended that service treatment records are 
missing from the record.  Specifically, the Veteran claims 
that, while stationed in Greece, he incurred an injury to his 
feet due to a crush accident involving a metal pipe.  The 
Veteran submitted a statement from a fellow service member 
corroborating his account.  According to the Veteran's 
statements, a few days after the incident with the pipe, he 
sought treatment for lacerations on his toe.  As noted above, 
an August 29, 1963, service treatment record indicated 
treatment for a swollen left great toe.  Subsequently, in an 
August 31, 1963, service treatment record, the Veteran 
reported having a six-day history of a swollen, erythamatous 
right toe.  This account of events supports the Veteran's 
account of an injury occurring a few days prior to his first 
treatment.  The Veteran indicated that, during a subsequent 
hospitalization for this disorder, the examiners took X-rays, 
wrapped his feet, and gave him crutches upon which to walk.  
He has requested that records be sought regarding these 
matters.  The Board notes that, in the August 31, 1963, 
service treatment record, the examiner recommended an X-ray 
be performed to rule out bone involvement.  However, the only 
record of hospitalization in the file is a single page 
document indicating treatment for ulceration of the skin of 
the left great toe with no attached treatment records.  As 
such, the Board finds that a remand is necessary to make a 
reasonable attempt to locate such records, if they are in 
existence.  

Moreover, the Veteran has indicated that he was placed on 
light duty due to foot disorders that are not accounted for 
in the service treatment records and this was corroborated by 
a letter from his fellow service member.  The Board notes 
that contemporaneous medical evidence normally has greater 
probative value than contradictory lay history reported many 
years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  However, with this 
remand, the Board requests that the AMC/RO attempt to procure 
the Veteran's service personnel records in order to 
corroborate his account of light duty assignments due to foot 
injuries.  

The Board also notes that the record of evidence contains 
many records purportedly indicating a nexus between a left 
foot injury during service and a current foot disorder.  In a 
July 2005 statement, a private examiner noted that the 
Veteran had indicated suffering a bad ankle sprain during 
service, during an incident in which his right foot and toes 
were also crushed.  He had indicated that this accident 
resulted in the stretching of the supportive tendons, 
ligaments, and muscles over the years, leading to the 
Veteran's current disorders.  In a March 2006 private 
treatment record, the same examiner noted that the Veteran 
sprained his left ankle while in service in 1963 or 1964 and 
since then had developed a subluxation that was chronic and 
progressive in nature some ulceration of the leg and foot.  
X-rays indicated that the Veteran was walking on the distal 
end of his left tibia.  The right foot was also turning 
inward as well.  The examiner stated that the problem was 
partly congenital and that he did not understand how the 
Veteran could have passed his initial examination for active 
duty.  The examiner stated that it was possible that the 
damage had progressed slowly since the Veteran's discharge 
from service.  Moreover, in a June 2008 private treatment 
record, an examiner other than the author of the previous two 
reports indicated that the Veteran had a chronic ulcer and 
deformity of his left foot.  The examiner stated the 
Veteran's left foot injury apparently was related to his 
service 40 years prior to examination.

The Board notes that the record of evidence does not contain 
any indication that the RO performed a VA medical 
examination.  In view of the Veteran's report of an in-
service injury, the evidence in the service treatment 
records, and the above-described opinions, the Board finds 
that a VA medical examination that includes an opinion 
addressing the contended causal relationships for all claimed 
disorders, which is preceded by a review of all of the 
relevant medical evidence in the claims file and supported by 
a rationale, is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

Regarding the March 2006 private treatment record, the Board 
notes that the examiner indicated that the Veteran's current 
foot and ankle problems were caused by an unnamed disorder 
that was "partially congenital."  The Board notes that the 
service treatment records do not indicate any congenital 
disorder noted during service.  However, if the Veteran has 
such a disorder, in limited circumstances, service connection 
may be granted for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  As such, 
as part of this remand, the examiner will be asked to examine 
the Veteran's lower extremities to determine if the Veteran 
has a congenital disorder and whether it was aggravated by 
superimposed disease or injury during active service.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should ask the appellant to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his claimed disorders of the 
lower extremities since May 2009, the date 
of the last SSOC.  After securing the 
necessary releases, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant. 

3.  The AMC/RO should make a request for 
complete copies of the Veteran's service 
treatment records and service personnel 
records for all periods of service, to the 
appropriate records depository, using the 
appropriate manner of request.  As part of 
this request, the AMC/RO should make a 
direct request to the medical facility to 
the keeper of records for the Medical 
Department of the US Navy MCB Six; FPO NY, 
NY; and the 7206th Dispensary Class "A"; 
APO 223; New York, NY.  Also, the AMC/RO 
should make a direct request to the keeper 
of records, if any, for the medical 
dispensary for the US Air Force Base in 
Athens, Greece.  The AMC/RO should 
specifically request any treatment records 
regarding treatment for the Veteran.

4.  Only after the above-mentioned 
development is completed, the AMC/RO 
should schedule for a VA examination for 
the purpose of determining the diagnosis, 
likely time of onset, and etiology of any 
chronic disorders of the lower 
extremities, specifically focusing on skin 
ulcerations of the great left toe, a left 
ankle disorder, and arthritis of the right 
leg.  

Following a review of the claims file, to 
include any service treatment or personnel 
records procured as part of this remand, 
all relevant medical evidence, a physical 
examination and any necessary testing, the 
examiner is asked to address the following 
questions:

Is it as least as likely as not (50 
percent or greater degree of 
probability) that any extant disorder 
of the lower extremities currently on 
appeal began during service or is 
otherwise etiologically linked to any 
in-service event?

If not, the examiner should opine as to 
whether it is at least as likely as not 
that any congenital disorder of the 
lower extremities was aggravated by 
superimposed disease or injury during 
service, which is manifested by the 
Veteran's current symptomatology.  The 
specific nature of any congenital 
defect should be identified. 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions with what is considered 
to be a generally accepted degree of 
medical certainty, i.e. without resorting 
to speculation, it should be so stated.

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


